t c memo united_states tax_court keith robert bradbury petitioner v commissioner of internal revenue respondent docket no filed date keith robert bradbury pro_se michael d zima for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioner's and federal income taxes in the respective amounts of dollar_figure and dollar_figure in addition respondent determined that petitioner was liable for an unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure addition_to_tax under sec_6653 for in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 with respect to in the amount of dollar_figure the issues are whether this court is unconstitutional and lacks jurisdiction over petitioner's tax deficiencies whether petitioner was engaged in the trade_or_business of being a broker during the years at issue and if so whether petitioner is entitled to various deductions as claimed on his schedules c for those years whether petitioner is liable for an addition_to_tax pursuant to sec_6653 for and whether petitioner is liable for an accuracy-related_penalty with respect to pursuant to sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and exhibits received into evidence are incorporated by this reference petitioner resided in inverness florida at the time his petition was filed in this case in or around petitioner resided in indianapolis indiana and worked as a business broker and consultant he formed k r bradbury associates inc krba in or about a corporation engaged in selling businesses and in management consulting in petitioner sold one-third of krba to ray leonard a licensed real_estate agent and changed the corporate name to bradbury leonard associates inc bla shortly thereafter petitioner sold his remaining interest in bla to a third party and formed executive computer corp ecc a corporation engaged in the development and sale of computers and software ecc was ultimately unsuccessful and in petitioner abandoned the corporation and moved to florida petitioner obtained a florida real_estate broker license and went to work for ibex business brokers inc ibex according to his own testimony petitioner did not sell a single property during his tenure with ibex and at some point thereafter he went to work for the school board_of pinellas county as an engineer and consultant during and the years at issue petitioner earned an annual income from his position with the school board in the respective amounts of dollar_figure and dollar_figure petitioner testified that although he worked full time for the school board approximately hours each week he had time during the day for other activities he further testified that he used this time in addition to evenings and weekends to independently pursue his brokerage activities spending to hours per week trying to list and sell properties to date he has yet to sell any such property petitioner maintained no formal ledgers or records of his brokerage activities nor did he maintain separate bank accounts he did not have a separate business telephone number and did not advertise his services on a regular basis on the schedules c attached to his and federal_income_tax returns petitioner claimed the following deductions with respect to his brokerage activities expense advertising dollar_figure dollar_figure bank service charges car and truck expenses big_number big_number depreciation big_number big_number dues and publication -0- freight -0- insurance -0- legal and professional fee sec_153 office expenses supplie sec_45 travel meals utilitie sec_138 -0- biof project -0- r d tools -0- elect resc -0- anw srvcs -0- postage -0- total big_number big_number petitioner reported no income during and other than the wages he earned as an engineer for the school board respondent determined that petitioner did not engage in brokerage activities for profit and therefore disallowed all of the deductions claimed attributable thereto alternatively respondent determined that petitioner failed to substantiate the deductions and to prove that the expenditures were ordinary and necessary to any business that he conducted as a preliminary matter petitioner argues that the u s tax_court is unconstitutional because it unfairly shifts the burden_of_proof to the taxpayer and allegedly denies taxpayers their right under the seventh amendment to a jury trial petitioner's arguments have been consistently rejected by this court and others and we have no persuasive reason to depart from the analysis of these cases e g 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 65_tc_1180 a taxpayer is not entitled to a jury trial in the tax_court citing 65_tc_68 affd without published opinion 559_f2d_1107 3d cir 62_tc_834 burden_of_proof 57_tc_720 affd per curiam 507_f2d_406 2d cir 57_tc_392 the tax_court is an article i court and its exercise of jurisdiction does not violate article iii based on the reasoning of these cases and in light of petitioner's failure to present any credible_evidence to the contrary we find petitioner's arguments devoid of any legal merit accordingly respondent's determinations are presumed correct and petitioner bears the burden of proving otherwise rule a 503_us_79 all taxpayers are required to keep sufficient records to enable respondent to determine their correct_tax liability sec_6001 43_tc_824 moreover deductions are strictly a matter of legislative grace and a taxpayer has the burden of establishing that he or she is entitled to any deduction claimed on a return 308_us_488 292_us_435 sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business where a taxpayer conducts an activity not as a trade_or_business sec_183 allows deductions generally to the extent that the activity generates gross_income to be engaged in a trade_or_business within the meaning of sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 whether petitioner is engaged in business and real_estate brokerage for profit depends on whether the activities were undertaken with an actual and honest objective of making a profit 90_tc_960 affd without published opinion 899_f2d_18 9th cir 83_tc_79 78_tc_642 affd without opinion 702_f2d_1205 d c cir while a reasonable expectation of a profit is not required petitioner must have entered into the activity or continued it with the bona_fide objective of making a profit as judged by all the facts and circumstances 88_tc_464 poast v commissioner tcmemo_1994_399 sec_1_183-2 income_tax regs the regulations set forth nine nonexclusive factors for consideration in determining whether an activity is engaged in for profit sec_1_183-2 income_tax regs these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profit if any which is earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved furthermore if a taxpayer has substantial income from sources other than the activity in question it may be an indication that the activity is not engaged in for profit particularly if the losses from the activity generate substantial tax benefits sec_1_183-2 income_tax regs no single factor is controlling 86_tc_360 72_tc_411 affd without published opinion 647_f2d_170 9th cir the taxpayer's stated intention to make a profit is not determinative greater weight is given to objective factors rather than to the taxpayer's mere statement of intent 72_tc_659 moreover sec_262 generally precludes a taxpayer from deducting personal living or family_expenses based on the record we find that petitioner lacked the requisite profit objective in carrying on his brokerage activities petitioner contends that he carried on his brokerage activities in a regular and continuous manner however the evidence he presented at trial indicates otherwise petitioner introduced documents including several form letters from petitioner while he was associated with bla and ibex with names of various companies inserted in the blanks and dated as far back as date letters regarding petitioner's membership in a broker association subscriptions to newsletters lists of potential buyers and letters to petitioner regarding his status as a valued referral source for guaranty acceptance capital corporation gacc dated in late or petitioner also introduced a brochure for k r bradbury associates and a receipt for the printing thereof dated date these documents do not demonstrate a regular and continuous pursuit of brokerage activities for profit during the years at issue most of the letters are dated prior to none of the documents are dated in and it appears that the only document dated during was the letter to petitioner regarding gacc petitioner did not maintain a business bank account despite having deducted service charges as a business_expense for both years at issue he also admitted at trial that he failed to keep organized records or receipts of expenses and failed to provide receipts supporting the majority of expenses claimed on his returns although petitioner appears to have some experience in the area of brokerage he conceded that he has not sold one piece of property or business_enterprise in all of his years engaged in this activity with the exception of the sales of one-third of his interest in krba to mr leonard and later his remaining interest in krba to third parties petitioner did not present documentation of these transactions and the record fails to indicate whether his role in the transactions was that of a broker or simply a seller petitioner testified that he spent to hours per week on brokerage activity and was regularly contacting potential sellers and buyers however the receipts presented by petitioner in support of this contention are dated almost exclusively during the christmas and labor day weekend holidays moreover the travel was largely to indianapolis indiana where his son lives with petitioner's former wife and several of the receipts presented in support of his business_expenses were for tickets to sea world and disneyland petitioner argues that his failure to achieve success in the brokerage business should not preclude a determination that he is engaged in such activity for profit he insists that he has a good_faith profit_motive and that the internal_revenue_service and this court should not be permitted to decide otherwise since we allegedly lack any brokerage experience it is well settled that we are not required to accept self-serving testimony in the absence of corroborating evidence 877_f2d_624 7th cir affg tcmemo_1987_295 99_tc_202 based on the foregoing we conclude that petitioner was not engaged in a brokerage business for profit and accordingly having received no income from that source is not entitled to claim a deduction for any expenses related thereto during the years at issue we next consider whether petitioner is liable for an addition_to_tax for negligence under sec_6653 for and an accuracy-related_penalty under sec_6662 for sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax was due to negligence or intentional disregard of rules or regulations negligence is defined by sec_6653 as the failure to exercise the due care of a reasonable and ordinarily prudent person under similar circumstances 85_tc_934 under sec_6662 there shall be added to the tax an amount equal to percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations under sec_6662 negligence includes any failure to make a reasonable attempt to comply with the law and the term disregard includes any careless reckless or intentional disregard failure to maintain adequate_records may constitute negligence 40_tc_30 johnson v commissioner tcmemo_1991_346 affd without published opinion 8_f3d_811 3d cir as noted it is the responsibility of petitioner to maintain books_and_records sufficient to accurately establish the amount of his deductions sec_6001 petitioner failed to maintain organized records and receipts of the expenses claimed on his returns for the years at issue clearly claimed deductions for items of a personal nature and did not present any evidence with respect to his liability for the above addition and penalty we conclude that petitioner is liable for the addition_to_tax under sec_6653 and the accuracy-related_penalty under sec_6662 as determined by respondent decision will be entered for respondent
